ERVIN, Judge.
Appellant Blanche Reinozo, injured in late 1980, appeals a workers’ compensation order denying her wage-loss benefits for the period July 7, 1981 to January 12, 1982. The factual findings in the order (paragraphs 1 to 12) are supported by substantial competent evidence and not contested on appeal. These findings are affirmed. In paragraph 13 of the order the deputy commissioner relied on our opinion in Lake County Commissioners v. Walburn, 409 So.2d 153 (Fla. 1st DCA 1982), and based on the work search requirements of Walburn, denied appellant’s claim. This court has since receded from Walburn in a definitive opinion explaining the requirements of a search for employment. See Regency Inn v. Johnson, 7 FLW 1285 (Fla. 1st DCA June *118816, 1982) reh. en banc, (September 23, 1982). Because the deputy commissioner did not have the benefit of our Regency Inn opinion, we VACATE his determinations in paragraph 13 of the order and the denial of wage loss benefits, AFFIRM his findings in paragraphs 1 through 12 of the order, and REMAND for further consideration. Appellant’s motion for attorney’s fees is granted in the amount of $2,000.
MILLS and WIGGINTON, JJ., concur.